        Case 6:20-cv-00381-ADA Document 44 Filed 01/28/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


MONARCH NETWORKING SOLUTIONS               §
LLC                                        §     CIVIL NO:
                                           §     WA:20-CV-00381-ADA
vs.                                        §
                                           §
CISCO SYSTEMS, INC., MERAKI LLC,
DUO SECURITY, INC.


                ORDER SETTING MARKMAN HEARING


        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING in District Courtroom #1, on the Third Floor of the United States
Courthouse, 800 Franklin Ave, Waco,
                              Waco TX, as well as on Zoom on Thursday, February 04,
        09:00 AM.
2021 at 09:00
2021          AM   The link for the zoom hearing will be sent by e-mail.

       IT IS SO ORDERED this 28th day of January, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
